         Case 1:21-cv-00634-CKK Document 13 Filed 05/18/21 Page 1 of 21




                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA

                                                      )
    SAFE SKIES CLEAN WATER                            )
    WISCONSIN, INC,                                   )
                                                      )
                   Plaintiff                          )
                                                      )
         v.                                           )    Civil Case No. 21-634 (CKK)
                                                      )
    UNITED STATES AIR FORCE, et al.,                  )
                                                      )
                   Defendants.                        )
                                                      )

                                            ANSWER

        Pursuant to Federal Rules of Civil Procedure 8 and 12, defendants United States Air Force,

John P. Roth, Acting Secretary of the Air Force, National Guard Bureau, and General Daniel R.

Hokanson, Chief, National Guard Bureau (collectively “Defendants”) hereby answer Plaintiff’s

Complaint, ECF No. 1. The numbered paragraphs and sections of this Answer correspond to the

numbered paragraphs and sections of the Complaint.

                                      INTRODUCTION1

        1.     The allegations in this Paragraph consist of Plaintiff’s characterizations of its

claims, to which no response is required. To the extent a response is required, Defendants deny

the allegations.




1
       The headings in this Answer correspond to the major headings in the Complaint, and
Defendants include them solely to provide convenient reference to the Complaint. They do not
form any part of the Answer. To the extent the headings in the Complaint or the Answer include
substantive allegations, Defendants deny them.
         Case 1:21-cv-00634-CKK Document 13 Filed 05/18/21 Page 2 of 21




       2.      This Paragraph provides Plaintiff’s legal conclusions, to which no response is

required. To the extent a response is required, Defendants deny the allegations in this

Paragraph.

       3.      Defendants admit the allegations in this Paragraph.

       4.      Defendants admit the allegations in this Paragraph.

       5.      Defendants admit the allegations in this Paragraph.

       6.      Defendants admit the allegations in this Paragraph.

       7.      Defendants admit that the “proposed F-35A fighter jets” are expected to fly more

frequently than “the F-16 jets currently based at Truax Field.” Defendants deny that the F-35A

will be louder than the F-16. Defendants lack information sufficient to form a belief as to the

truth of the remainder of the allegations in this Paragraph, and therefore deny those allegations.

       8.      Defendants deny the allegations in this Paragraph.

                                        JURISDICTION

       9.      Defendants admit that 28 U.S.C. § 1331 confers jurisdiction on this Court to hear

claims “arising under” the laws of the United States. The remaining allegations in this

Paragraph provide Plaintiff’s legal conclusions, to which no response is required. To the extent

a response is required, Defendants deny the allegations in this Paragraph.

       10.     This Paragraph provides Plaintiff’s legal conclusions, to which no response is

required. To the extent a response is required, Defendants deny the allegations in this

Paragraph.

       11.     This Paragraph provides Plaintiff’s legal conclusions, to which no response is

required. To the extent a response is required, Defendants deny the allegations in this

Paragraph.



                                                 2
         Case 1:21-cv-00634-CKK Document 13 Filed 05/18/21 Page 3 of 21




                                            VENUE

       12.     This Paragraph provides Plaintiff’s legal conclusions, to which no response is

required. To the extent a response is required, Defendants deny the allegations in this

Paragraph.

                                           PARTIES

       13.     Defendants lack information sufficient to form a belief as to the truth of the

allegations in this Paragraph, and therefore deny those allegations.

       14.     Defendants lack information sufficient to form a belief as to the truth of the

allegations in this Paragraph, and therefore deny those allegations.

       15.     Defendants lack information sufficient to form a belief as to the truth of the

allegations in this Paragraph, and therefore deny those allegations.

       16.     Defendants lack information sufficient to form a belief as to the truth of the

allegations in this Paragraph, and therefore deny those allegations.

       17.     Defendants lack information sufficient to form a belief as to the truth of the

allegations in this Paragraph, and therefore deny those allegations.

       18.     Defendants lack information sufficient to form a belief as to the truth of the

allegations in this Paragraph, and therefore deny those allegations.

       19.     Defendants lack information sufficient to form a belief as to the truth of the

allegations in this Paragraph, and therefore deny those allegations.

       20.     Defendants lack information sufficient to form a belief as to the truth of the

allegations in this Paragraph, and therefore deny those allegations.

       21.     Defendants lack information sufficient to form a belief as to the truth of the

allegations in this Paragraph, and therefore deny those allegations.



                                                 3
         Case 1:21-cv-00634-CKK Document 13 Filed 05/18/21 Page 4 of 21




       22.     Defendants lack information sufficient to form a belief as to the truth of the

allegations in this Paragraph, and therefore deny those allegations.

       23.     Defendants lack information sufficient to form a belief as to the truth of the

allegations in this Paragraph, and therefore deny those allegations.

       24.     Defendants lack information sufficient to form a belief as to the truth of the

allegations in this Paragraph, and therefore deny those allegations.

       25.     Defendants lack information sufficient to form a belief as to the truth of the

allegations in this Paragraph, and therefore deny those allegations.

       26.     Defendants lack information sufficient to form a belief as to the truth of the

allegations in this Paragraph, and therefore deny those allegations.

       27.     Defendants admit the allegations in this Paragraph.

       28.     Defendants admit the allegations in this Paragraph.

       29.     Defendants admit the allegations in this Paragraph.

       30.     Defendants admit the allegations in this Paragraph.

       31.     Defendants admit that the National Guard Bureau (“NGB”) is a co-lead agency

for the Environmental Impact Statement pursuant to 40 C.F.R. §§ 1501.5 and 1508.5.

       32.     Defendants admit that the Air Force and NGB are agencies of the federal

government. The remaining allegations in this Paragraph purport to quote and/or characterize

Federal statutes and regulations. Those laws are the best evidence of their contents and

Defendants deny any allegations inconsistent with them. Otherwise, the allegations in this

Paragraph are legal conclusions to which no response is required. To the extent a response is

required, Defendants deny those allegations.

       33.     Defendants admit the allegations in this Paragraph.



                                                 4
         Case 1:21-cv-00634-CKK Document 13 Filed 05/18/21 Page 5 of 21




                                  FACTUAL BACKROUND

  The Air Force Listed Effects of F-35As in Five Locations in one Environmental Impact
    Statement even though Two Locations Had Already Been Selected for the F-35As

       34.     Defendants admit the allegations in this Paragraph.

       35.     Defendants admit that in December 2016, the Air Force announced it had

selected five locations as candidate bases for locating F-35A jets: Dannelly Field Air Guard

Station (AGS), Montgomery, Alabama; Gowen Field AGS, Boise, Idaho; Jacksonville AGS,

Jacksonville, Florida; Selfridge Air National Guard Base, Detroit, Michigan; and Truax AGS,

Madison, Wisconsin.

       36.     Defendants deny the allegations in this Paragraph.

       37.     Defendants admit that the draft Environmental Impact Statement (“DEIS”)

discussing five locations was released in August of 2019. Defendants deny the remaining

allegations in this Paragraph.

       38.     Defendants admit that the final EIS (“FEIS”) was released on February 28, 2020

and that the Record of Decision (“ROD”) was signed on April 14, 2020. Defendants deny the

remaining allegations in this Paragraph.

                                    CLAIMS FOR RELIEF

                                          Count I
                      Violation of NEPA – Predetermination of Outcome

       39.     Defendants adopt by reference their responses to Paragraphs 1-38.

       40.     The allegations in this Paragraph purport to quote and/or characterize a Federal

statute. That statute is the best evidence of its contents and Defendants deny any allegations

inconsistent with it. Otherwise, the allegations in this Paragraph are legal conclusions to which

no response is required. To the extent a response is required, Defendants deny those allegations.



                                                5
         Case 1:21-cv-00634-CKK Document 13 Filed 05/18/21 Page 6 of 21




        41.     Defendants admit that in December 2016, the Air Force announced it had

selected five locations as candidate bases for locating F-35A jets: Dannelly Field AGS,

Montgomery, Alabama; Gowen Field AGS, Boise, Idaho; Jacksonville AGS, Jacksonville,

Florida; Selfridge Air National Guard Base, Detroit, Michigan; and Truax AGS, Madison,

Wisconsin.

        42.     Defendants deny the allegations in this Paragraph.

        43.     The allegations in this Paragraph purport to characterize the DEIS, which speaks

for itself and is the best evidence of its contents; to the extent the allegations are inconsistent

with the DEIS they are denied. Otherwise, this Paragraph provides Plaintiff’s legal conclusions,

to which no response is required. To the extent a response is required, Defendants deny the

allegations in this Paragraph.

        44.     The allegations in this Paragraph purport to quote and/or characterize the FEIS,

which speaks for itself and is the best evidence of its contents; to the extent the allegations are

inconsistent with the FEIS they are denied.

        45.     The allegations in this Paragraph purport to characterize the FEIS, which speaks

for itself and is the best evidence of its contents; to the extent the allegations are inconsistent

with the FEIS they are denied.

        46.     The allegations in this Paragraph purport to quote and/or characterize the ROD,

which speaks for itself and is the best evidence of its contents; to the extent the allegations are

inconsistent with the ROD they are denied.

        47.     The allegations in this Paragraph purport to characterize the FEIS, which speaks

for itself and is the best evidence of its contents; to the extent the allegations are inconsistent

with the FEIS they are denied.



                                                   6
         Case 1:21-cv-00634-CKK Document 13 Filed 05/18/21 Page 7 of 21




        48.     Defendants deny the allegations in this Paragraph.

        49.     The allegations in this Paragraph purport to characterize the FEIS, which speaks

for itself and is the best evidence of its contents; to the extent the allegations are inconsistent

with the FEIS they are denied.

        50.     The allegations in this Paragraph purport to characterize the FEIS, which speaks

for itself and is the best evidence of its contents; to the extent the allegations are inconsistent

with the FEIS they are denied.

        51.     Defendants deny the allegations in this Paragraph.

                                       COUNT II
Violation of NEPA – Failure to Take a Hard Look at the Detrimental Noise Impacts that F-
              35As will have on the Quality of Life of People in Madison, WI

        52.     Defendants adopt by reference their responses to Paragraphs 1 through 51.

        53.     The allegations in this Paragraph purport to quote and/or characterize a Federal

statute. That statute is the best evidence of its contents; to the extent the allegations are

inconsistent with it they are denied. Otherwise, the allegations in this Paragraph are legal

conclusions to which no response is required. To the extent a response is required, Defendants

deny those allegations.

        54.     This Paragraph provides Plaintiff’s legal conclusions, to which no response is

required. To the extent a response is required, Defendants deny the allegations in this Paragraph.

        55.     The allegations in this Paragraph purport to quote and/or characterize the FEIS

and ROD, which speak for themselves and are the best evidence of their contents; to the extent

the allegations are inconsistent with the FEIS and ROD they are denied.




                                                   7
         Case 1:21-cv-00634-CKK Document 13 Filed 05/18/21 Page 8 of 21




       56.     The allegations in this Paragraph purport to quote and/or characterize the FEIS

and ROD, which speak for themselves and are the best evidence of their contents; to the extent

the allegations are inconsistent with the FEIS and ROD they are denied.

       57.     The allegations in this Paragraph purport to characterize the FEIS and ROD,

which speak for themselves and are the best evidence of their contents; to the extent the

allegations are inconsistent with the FEIS and ROD they are denied. Otherwise, this Paragraph

provides Plaintiff’s legal conclusions, to which no response is required. To the extent a response

is required, Defendants deny the allegations in this Paragraph.

       58.     The allegations in this Paragraph purport to characterize the FEIS and, which

speaks for itself and is the best evidence of its contents; to the extent the allegations are

inconsistent with the FEIS they are denied. Otherwise, this Paragraph provides Plaintiff’s legal

conclusions, to which no response is required. To the extent a response is required, Defendants

deny the allegations in this Paragraph.

       59.     The allegations in this Paragraph purport to characterize the FEIS and ROD,

which speak for themselves and are the best evidence of their contents; to the extent the

allegations are inconsistent with the FEIS and ROD they are denied. Otherwise, this Paragraph

provides Plaintiff’s legal conclusions, to which no response is required. To the extent a response

is required, Defendants deny the allegations in this Paragraph.

       60.     The allegations in this Paragraph purport to characterize the FEIS and ROD,

which speak for themselves and are the best evidence of their contents; to the extent the

allegations are inconsistent with the FEIS and ROD they are denied. Otherwise, this Paragraph

provides Plaintiff’s legal conclusions, to which no response is required. To the extent a response

is required, Defendants deny the allegations in this Paragraph.



                                                   8
         Case 1:21-cv-00634-CKK Document 13 Filed 05/18/21 Page 9 of 21




        61.     The allegations in this Paragraph purport to characterize the FEIS and ROD,

which speak for themselves and are the best evidence of their contents; to the extent the

allegations are inconsistent with the FEIS and ROD they are denied. Otherwise, this Paragraph

provides Plaintiff’s legal conclusions, to which no response is required. To the extent a response

is required, Defendants deny the allegations in this Paragraph.

        62.     The allegations in this Paragraph purport to characterize the FEIS and ROD,

which speak for themselves and are the best evidence of their contents; to the extent the

allegations are inconsistent with the FEIS and ROD they are denied. Otherwise, this Paragraph

provides Plaintiff’s legal conclusions, to which no response is required. To the extent a response

is required, Defendants deny the allegations in this Paragraph.

        63.     Defendants deny the allegations in this Paragraph.

        64.     The allegations in this Paragraph purport to characterize the FEIS, which speaks

for itself and is the best evidence of its contents; to the extent the allegations are inconsistent

with the FEIS they are denied. Otherwise, this Paragraph provides Plaintiff’s legal conclusions,

to which no response is required. To the extent a response is required, Defendants deny the

allegations in this Paragraph.

        65.     The allegations in this Paragraph purport to characterize the FEIS, which speaks

for itself and is the best evidence of its contents; to the extent the allegations are inconsistent

with the FEIS they are denied. Otherwise, this Paragraph provides Plaintiff’s legal conclusions,

to which no response is required. To the extent a response is required, Defendants deny the

allegations in this Paragraph.

        66.     Defendants deny that F-35As at Hill Air Force Base use afterburners 100% of the

time for takeoff. The remaining allegations in this Paragraph provide Plaintiff’s legal



                                                   9
        Case 1:21-cv-00634-CKK Document 13 Filed 05/18/21 Page 10 of 21




conclusions, to which no response is required. To the extent a response is required, Defendants

deny the allegations in this Paragraph.

        67.     Defendants admit that the use of afterburners increases the noise created by a jet.

Defendants lack information sufficient to form a belief as to the truth of the remaining

allegations in this Paragraph and therefore deny those allegations.

        68.     The allegations in this Paragraph purport to characterize the FEIS, which speaks

for itself and is the best evidence of its contents; to the extent the allegations are inconsistent

with the FEIS they are denied. Otherwise, this Paragraph provides Plaintiff’s legal conclusions,

to which no response is required. To the extent a response is required, Defendants deny the

allegations in this Paragraph.

                                      COUNT III
Violation of NEPA – Failure to Consider Cumulative Impacts of Increased PFAS and other
               Pollutants on Already Polluted Drinking and Groundwater

        69.     Defendants adopt by reference their responses to Paragraphs 1-68.

        70.     The allegations in this Paragraph purport to quote and characterize a Federal

regulation. That regulation is the best evidence of its contents and Defendants deny any

allegations inconsistent with it.

        71.     This Paragraph provides Plaintiff’s legal conclusions, to which no response is

required. To the extent a response is required, Defendants deny the allegations in this Paragraph.

        72.     Defendants deny the allegations in this Paragraph.

        73.     Defendants admit that there are sites with PFAS contamination at Truax Field.

Defendants lack information sufficient to form a belief as to the truth of the remaining allegations

in this Paragraph and therefore deny those allegations.

        74.     Defendants deny the allegations in this Paragraph.



                                                  10
        Case 1:21-cv-00634-CKK Document 13 Filed 05/18/21 Page 11 of 21




        75.     Defendants deny the allegations in this Paragraph.

        76.     The allegations in this Paragraph purport to characterize the FEIS, which speaks

for itself and is the best evidence of its contents; to the extent the allegations are inconsistent

with the FEIS they are denied. Otherwise, this Paragraph provides Plaintiff’s legal conclusions,

to which no response is required. To the extent a response is required, Defendants deny the

allegations in this Paragraph.

        77.     Defendants deny the allegations in this Paragraph.

        78.     Defendants lack information sufficient to form a belief as to the truth of the

allegations in this Paragraph and therefore deny those allegations.

        79.     The allegations in this Paragraph purport to characterize the FEIS, which speaks

for itself and is the best evidence of its contents; to the extent any allegations are inconsistent

with the FEIS they are denied. Defendants deny the remaining allegations in this Paragraph.

        80.     The allegations in this Paragraph purport to characterize the FEIS, which speaks

for itself and is the best evidence of its contents; to the extent the allegations are inconsistent

with the FEIS they are denied. Otherwise, this Paragraph provides Plaintiff’s legal conclusions,

to which no response is required. To the extent a response is required, Defendants deny the

allegations in this Paragraph.

        81.     The allegations in this Paragraph purport to characterize the FEIS and ROD,

which speak for themselves and are the best evidence of their contents; to the extent the

allegations are inconsistent with the FEIS and ROD they are denied. Otherwise, this Paragraph

provides Plaintiff’s legal conclusions, to which no response is required. To the extent a response

is required, Defendants deny the allegations in this Paragraph.




                                                  11
        Case 1:21-cv-00634-CKK Document 13 Filed 05/18/21 Page 12 of 21




                                       COUNT IV
        Violation of NEPA – Failure to Adequately Consider Environmental Justice

       82.     Defendants adopt by reference their responses to Paragraphs 1-81.

       83.     The allegations this Paragraph purport to characterize provisions of an Executive

Order, which speaks for itself and is the best evidence of its contents; to the extent any

allegations are inconsistent with the Executive Order they are denied.

       84.     The allegations in this Paragraph purport to characterize the FEIS and ROD,

which speak for themselves and are the best evidence of their contents; to the extent the

allegations are inconsistent with the FEIS and ROD they are denied. Otherwise, this Paragraph

provides Plaintiff’s legal conclusions, to which no response is required. To the extent a response

is required, Defendants deny the allegations in this Paragraph.

       85.     The allegations in this Paragraph purport to characterize the FEIS and ROD,

which speak for themselves and are the best evidence of their contents; to the extent the

allegations are inconsistent with the FEIS and ROD they are denied. Otherwise, this Paragraph

provides Plaintiff’s legal conclusions, to which no response is required. To the extent a response

is required, Defendants deny the allegations in this Paragraph.

       86.     The allegations in this Paragraph purport to quote and/or characterize the FEIS

and ROD, which speak for themselves and are the best evidence of their contents; to the extent

any allegations are inconsistent with the FEIS and the ROD they are denied.

       87.     The allegations in this Paragraph purport to quote and/or characterize the FEIS

and ROD, which speak for themselves and are the best evidence of their contents; to the extent

any allegations are inconsistent with the FEIS and the ROD they are denied.




                                                 12
        Case 1:21-cv-00634-CKK Document 13 Filed 05/18/21 Page 13 of 21




        88.     The allegations in this Paragraph purport to quote and/or characterize the FEIS

and ROD, which speak for themselves and are the best evidence of their contents; to the extent

any allegations are inconsistent with the FEIS and the ROD they are denied.

        89.     The allegation regarding the location of the Richardson School purports to

characterize the FEIS, which speaks for itself and is the best evidence of its contents; to the

extent the allegation is inconsistent with the FEIS it is denied. Defendants lack information

sufficient to form a belief as to the truth of the remaining allegations in this Paragraph, and

therefore deny those allegations.

        90.     The allegations in this Paragraph purport to characterize the FEIS, which speaks

for itself and is the best evidence of its contents; to the extent the allegations are inconsistent

with the FEIS they are denied. Otherwise, this Paragraph provides Plaintiff’s legal conclusions,

to which no response is required. To the extent a response is required, Defendants deny the

allegations in this Paragraph.

        91.     The allegations in this Paragraph purport to quote and characterize the FEIS and

ROD, which speak for themselves and are the best evidence of their content; to the extent the

allegations are inconsistent with the FEIS or ROD, they are denied. Otherwise, this Paragraph

provides Plaintiff’s legal conclusions, to which no response is required. To the extent a response

is required, Defendants deny the allegations in this Paragraph.

        92.     Defendants deny the allegations in this Paragraph.

        93.     The allegations in this Paragraph purport to characterize the FEIS, which speaks

for itself and is the best evidence of its contents; to the extent the allegations are inconsistent

with the FEIS they are denied. Otherwise, this Paragraph provides Plaintiff’s legal conclusions,




                                                  13
        Case 1:21-cv-00634-CKK Document 13 Filed 05/18/21 Page 14 of 21




to which no response is required. To the extent a response is required, Defendants deny the

allegations in this Paragraph.

                                       COUNT V
 Violation of NEPA – Failure to Take a Hard Look at Air Quality Impacts of Criteria and
                                Hazardous Air Pollutants

        94.     Defendants adopt by reference their responses to Paragraphs 1-93.

        95.     The allegations in this Paragraph purport to characterize the FEIS, which speaks

for itself and is the best evidence of its contents; to the extent the allegations are inconsistent

with the FEIS they are denied. Otherwise, this Paragraph provides Plaintiff’s legal conclusions,

to which no response is required. To the extent a response is required, Defendants deny the

allegations in this Paragraph.

        96.     The allegations in this Paragraph purport to characterize the FEIS, which speaks

for itself and is the best evidence of its contents; to the extent any allegations are inconsistent

with the FEIS they are denied.

        97.     The allegations in this Paragraph purport to characterize the FEIS and ROD,

which speak for themselves and are the best evidence of their contents; to the extent the

allegations are inconsistent with the FEIS and ROD they are denied.

        98.     The allegations in this Paragraph purport to characterize unnamed studies, which

speak for themselves and are the best evidence of their contents; to the extent the allegations are

inconsistent with the unnamed studies, they are denied. Otherwise, this Paragraph provides

Plaintiff’s legal conclusions, to which no response is required. To the extent a response is

required, Defendants deny the allegations in this Paragraph.




                                                  14
        Case 1:21-cv-00634-CKK Document 13 Filed 05/18/21 Page 15 of 21




       99.     The allegations in this Paragraph purport to characterize the FEIS and ROD,

which speak for themselves and are the best evidence of their contents; to the extent the

allegations are inconsistent with the FEIS and ROD they are denied.

       100.    The allegations in this Paragraph purport to characterize the FEIS, which speaks

for itself and is the best evidence of its contents; to the extent any allegations are inconsistent

with the FEIS they are denied.

       101.    Defendants deny the allegations in this Paragraph.

                                        COUNT VI
               Violation of NEPA – Failure to Adequately Address Alternatives

       102.    Defendants adopt by reference their responses to Paragraphs 1-101.

       103.    The allegations in this Paragraph purport to characterize the FEIS and ROD,

which speak for themselves and are the best evidence of their contents; to the extent the

allegations are inconsistent with the FEIS and ROD they are denied. Otherwise, this Paragraph

provides Plaintiff’s legal conclusions, to which no response is required. To the extent a response

is required, Defendants deny the allegations in this Paragraph.

       104.    The allegations in this Paragraph purport to characterize the FEIS, which speaks

for itself and is the best evidence of its contents; to the extent any allegations are inconsistent

with the FEIS they are denied.

       105.    The allegations in this Paragraph purport to characterize the FEIS, which speaks

for itself and is the best evidence of its contents; to the extent any allegations are inconsistent

with the FEIS they are denied.

       106.    The allegations in this Paragraph purport to characterize the FEIS, which speaks

for itself and is the best evidence of its contents; to the extent any allegations are inconsistent

with the FEIS they are denied.

                                                  15
        Case 1:21-cv-00634-CKK Document 13 Filed 05/18/21 Page 16 of 21




        107.    The allegations in this Paragraph purport to characterize the FEIS, which speaks

for itself and is the best evidence of its contents; to the extent any allegations are inconsistent

with the FEIS they are denied.

        108.    The allegations in this Paragraph purport to characterize the FEIS, which speaks

for itself and is the best evidence of its contents; to the extent the allegations are inconsistent

with the FEIS they are denied. Otherwise, this Paragraph provides Plaintiff’s legal conclusions,

to which no response is required. To the extent a response is required, Defendants deny the

allegations in this Paragraph.

        109.    The allegations in this Paragraph provide Plaintiff’s legal conclusions, to which

no response is required. To the extent a response is required, Defendants deny the allegations in

this Paragraph.

        110.    The allegations in this Paragraph purport to characterize the FEIS, which speaks

for itself and is the best evidence of its contents; to the extent the allegations are inconsistent

with the FEIS they are denied. Otherwise, this Paragraph provides Plaintiff’s legal conclusions,

to which no response is required. To the extent a response is required, Defendants deny the

allegations in this Paragraph.

        111.    The allegations in this Paragraph purport to characterize the FEIS, which speaks

for itself and is the best evidence of its contents; to the extent any allegations are inconsistent

with the FEIS they are denied.

        112.    Defendants deny the allegations in this Paragraph.

        113.    Defendants deny the allegations in this Paragraph.




                                                  16
        Case 1:21-cv-00634-CKK Document 13 Filed 05/18/21 Page 17 of 21




                                       COUNT VII
            Violation of NEPA – Failure to Adequately Consider Climate Change

        114.    Defendants adopt by reference their responses to Paragraphs 1-113.

        115.    The allegations in this Paragraph purport to characterize the FEIS, which speaks

for itself and is the best evidence of its contents; to the extent any allegations are inconsistent

with the FEIS they are denied.

        116.    Defendants admit that the FEIS states that deployment of F-35s will “modestly

increase” greenhouse gas emissions. The remaining allegations in this Paragraph provide

Plaintiff’s legal conclusions, to which no response is required. To the extent a response is

required, Defendants deny those allegations.

        117.    The allegations in this Paragraph provide Plaintiff’s legal conclusions, to which

no response is required. To the extent a response is required, Defendants deny the allegations in

this Paragraph.

        118.    The allegations in this Paragraph purport to characterize the FEIS, which speaks

for itself and is the best evidence of its contents; to the extent the allegations are inconsistent

with the FEIS they are denied. Otherwise, the allegations in this Paragraph are vague and

speculative and are denied on that basis.

        119.    The allegations in this Paragraph purport to characterize the FEIS, which speaks

for itself and is the best evidence of its contents; to the extent the allegations are inconsistent

with the FEIS, they are denied.

        120.    Defendants deny the allegations in this Paragraph.

        121.    The allegations in this Paragraph purport to characterize the FEIS and ROD,

which speak for themselves and are the best evidence of their contents; to the extent the

allegations are inconsistent with the FEIS and ROD they are denied. Otherwise, this Paragraph

                                                  17
         Case 1:21-cv-00634-CKK Document 13 Filed 05/18/21 Page 18 of 21




provides Plaintiff’s legal conclusions, to which no response is required. To the extent a response

is required, Defendants deny the allegations in this Paragraph.

                                    COUNT VIII
     Violation of NEPA and the APA – Failure to Provide Adequate Notice and Public
                                    Participation

         122.   Defendants adopt by reference their responses to Paragraphs 1-121.

         123.   The allegations in this Paragraph provide Plaintiff’s legal conclusions, to which

no response is required. To the extent a response is required, Defendants deny the allegations in

this Paragraph.

         124.   The allegations in this Paragraph purport to characterize the referenced notices,

which speak for themselves and are the best evidence of their contents; to the extent the

allegations are inconsistent with the notices they are denied. Otherwise, this Paragraph provides

Plaintiff’s legal conclusions, to which no response is required. To the extent a response is

required, Defendants deny the allegations in this Paragraph.

         125.   The allegations in this Paragraph are vague and speculative and are denied on that

basis.

         126.   Defendants admit the allegations in this Paragraph.

         127.   The allegations in this Paragraph are vague and speculative and are denied on that

basis.

         128.   The allegations in this Paragraph provide Plaintiff’s legal conclusions, to which

no response is required. To the extent a response is required, Defendants deny the allegations in

this Paragraph.




                                                 18
        Case 1:21-cv-00634-CKK Document 13 Filed 05/18/21 Page 19 of 21




                                     COUNT IX
   Violation of NEPA and the APA – Failure to Produce a Supplemental Environmental
                                  Impact Statement

       129.    Defendants adopt by reference their responses to Paragraphs 1-128.

       130.    The allegations in this Paragraph provide Plaintiff’s legal conclusions, to which

no response is required. To the extent a response is required, Defendants deny the allegations in

this Paragraph.

                                          COUNT X
                      Failure to Take a Hard Look at Impacts on Wildlife

       131.    Defendants adopt by reference their response to Paragraphs 1-130.

       132.    The allegations in this Paragraph purport to characterize the FEIS and ROD,

which speak for themselves and are the best evidence of their contents; to the extent the

allegations are inconsistent with the FEIS and ROD they are denied. Otherwise, this Paragraph

provides Plaintiff’s legal conclusions, to which no response is required. To the extent a response

is required, Defendants deny the allegations in this Paragraph.

       133.    Defendants admit that a portion of Cherokee Marsh’s 2,000 acres of wetland is

newly included in the “65 dB DNL” in in the FEIS. Defendants deny the remaining allegations

in this Paragraph.

       134.    Defendants admit that no survey of Cherokee Marsh was conducted. Defendants

deny that they failed to do so.

       135.    Defendants lack information sufficient to form a belief as to the truth of the

allegations in this Paragraph, and therefore deny those allegations.

       136.    The allegations in this Paragraph provide Plaintiff’s legal conclusions, to which

no response is required. To the extent a response is required, Defendants deny the allegations in

this Paragraph.

                                                19
          Case 1:21-cv-00634-CKK Document 13 Filed 05/18/21 Page 20 of 21




                                            COUNT XI
                          Violation of the Administrative Procedure Act

          137.   Defendants adopt by reference their responses to Paragraphs 1-136.

          138.   Defendants deny the allegations in this Paragraph.

                                      DEMAND FOR RELIEF

          Paragraphs 1 through 4, under the caption “Demand for Relief,” provide Plaintiff’s

prayers for relief. To the extent the Federal Rules of Civil Procedure or this Court require a

response, Defendants deny that Plaintiff is entitled to the relief requested or to any relief

whatsoever.

                                        GENERAL DENIAL

          All of the allegations in Plaintiff’s Complaint which have not been specifically

admitted, denied, or otherwise answered are hereby denied.

                                             DEFENSES

          1.     Plaintiff lacks standing to assert the claims alleged in the Complaint.

          2.     Plaintiff fails to state a claim upon which relief can be granted.

          3.     Plaintiff has failed to exhaust its administrative remedies for some or all of its

claims.




                                                   20
        Case 1:21-cv-00634-CKK Document 13 Filed 05/18/21 Page 21 of 21




                                              PRAYER

       For the foregoing reasons, Defendants request that the Court dismiss the Complaint in its

entirety, render judgment for Defendants and against Plaintiff, and grant Defendants such other

and further relief that the nature of the case and justice requires.


         Respectfully submitted this 18th day of May, 2021,



                                               JEAN E. WILLIAMS
                                               Acting Assistant Attorney General
                                               United States Department of Justice
                                               Environment & Natural Resources Division

                                               /s/ Gregory M. Cumming
                                               Gregory M. Cumming (D.C. Bar No. 1018173)
                                               Ashley Carter (OR Bar No. 165397)
                                               United States Department of Justice
                                               Environment & Natural Resources Division
                                               Natural Resources Section
                                               150 M St., N.E.
                                               Washington, D.C. 20002
                                               (202) 598-0414 (phone)
                                               gregory.cumming@usdoj.gov

                                               Counsel for Defendants




                                                  21
